Title: Acct. of the Weather in January [1770]
From: Washington, George
To: 




Jany. 1st. Constant Rain the whole day with high & boisterous Wind from the No. Et.
 


2. Clear and Cold, wind high from the No. West. River froze over.
 


3. Wind in the same Quarter & very fresh remarkably cold & frosty.
 


4. But very little Wind, & that Southwardly. Day clear & more moderate but the ground very little thawed.
 


5. Clear & pleasant. Wind Southwardly—the Ground notwithstanding close blockd up.
 


6. Cloudy Morning, & Rainy Afternoon wind Eastwardly.
 


7. Again Cloudy in the Morning & rainy Afternoon. River opened.

 


8. Clear and Cold. Wind at No. West.
 


9. Clear & cold Wind Northwardly & fresh River shut up again.
 


10. Remarkably fine & pleasant being perfectly calm & clear till the Evening then lowering.
 


11. Raining moderately all day with but little wind and that about So. Wt.
 


12. Much such a day as yesterday except that what little Wind blew appeard to come [from] the No. East.
 


13. Cloudy with great appearances of Snow in the forenoon but clear afterwards. Wind at No. West & very cold.
 


14. Exceeding hard frost River shut up. Wind at No. West and very cold.
 


15. Exceeding cold tho but little Wind that however at No. West.
 


16. Very Cold. Wind still at No. West but not hard—yet piercing—clear.
 


17. Clear & very cold Wind from the same place. Ground not the least thawed.
 


18. Clear & pleasant in the Morning Cloudy Afternoon & cold. Wind at N. Et.
 


19. Slightly snowing in the Morning & cloudy afterwards with but little Wind & that Southwardly.
 


20. Cloudy & still in the morning but a cold Southwesterly wind & wild sky afterwards.
 


21. Clear & tolerably pleasant Wind being about So. Wt. & yet cool.
 


22. Clear and tolerably pleasant with variable Wind which abt. Sunset was at No. Et.

 


23. Clear and very pleasant Wind being Southwardly & thawing.
 


24. Very warm & thawing in the forenoon. Frequent showers in the afternoon & wind shifting from south to North & growing Cold. Ice breaking in the River for the first time since the 14.
 


25. Cold and disagreeable with a fine kind of Sleety Snow. Wind Northward⟨ly⟩ & very cloudy.
 


26. Raw, cold & cloudy the first part of the day—but clearg. afterwards. Wd. N. W.
 


27. Wind Southwardly, pleast. & thawing.
 


28. Wind at No. West—tolerably fresh in the Morning but not cold. Still afterwards & pleasant.
 


29. Rather lowering, but moderate & pleasant, with but little Wind & that Southwardly. Ice broken again.
 


30. Clear and tolerably pleasant but the Wind very high in the Afternoon from the Westward.
 


31. Clear and cool again, wind No. West.
